DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  the claim states “configured to.” with a period in the middle of the claim. The Examiner believes that it should read “configured to:”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the claim states “the first e-commerce fashion platform”, however, there was no “e-commerce platform” in the claim that claim 14 depends from (claim 11). The Examiner believes that it should state “a first e-commerce fashion platform”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al., US 2019/0251612 A1 (Fang), and further in view of Odry et al., US 2019/0049540 A1 (Odry).
Regarding claim 1, Fang teaches a domain adaptation system for identifying similar images of fashion products (a personalized fashion generation system for generating similar images of fashion items) (Fig. 4B; [0039-0040] and [0051]), the system comprising: 
a memory having computer-readable instructions stored therein (one or more instructions stored on a computer-readable storage medium) ([0184]); and 
a processor (one or more instructions stored on a computer-readable storage medium and executable by one or more processors) ([0184]) configured to: 
access a plurality of source images of a plurality of fashion products (accessing training images of fashion products) ([0039-0040], [0043], and [0051]); 
access a plurality of target images of the plurality of fashion products (accessing synthesized images of fashion products) ([0039-0040] and [0043]); and 
identify one or more substantially similar images from the source images and the target images based upon the one or more features (identifying similar images between the training images and the synthesized images based on appearance) ([0026], [0043], and [0051]).  
Fang teaches identifying similar images based on appearance, however, Fang does not explicitly teach detecting and using “domain invariant features”.
Odry teaches from a representation, a synthetic data is generated that match anatomical structures of the original input but within the same common distribution ([0005]); wherein process the source images and the target images (processing trained images and synthetic images) (Abstract and [0008]) to determine one or more domain invariant features from the source and target images (using an adversarial network to learn domain invariant features) ([0005]); and 
identify one or more substantially similar images (identify a match that is like the original input but within the same common distribution) ([0005]) from the source images and the target images (trained images and synthetic images) (Abstract and [0008]) based upon the one or more domain invariant features (based upon the domain invariant features) ([0005] and [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fang to include using domain invariant features since it allows for accurate image processing (Odry; [0029-0030]).

Regarding claim 2, Fang teaches wherein the processor (one or more processors) (Fig. 7; [0184]) is further configured to execute the computer-readable instructions (one or more instructions stored on a computer-readable storage medium and executable by one or more processors) ([0184]) to access a plurality of fashion images (images of fashion items) (Fig. 4B; [0039-0040]) of a top wear (clothing such as top wear) (Fig. 4B; [0039]), a bottom wear (clothing such as bottom wear) (Fig. 4B; [0039]), foot wear (shoes) (Fig. 4B; [0039]), bags (accessories in the fashion domain) ([0039]), or combinations thereof (or a combination of fashion items) (Fig. 4B; [0039]).  

Regarding claim 3, Fang teaches wherein the processor (one or more processors) (Fig. 7; [0184]) is further configured to: access the source images of fashion products available (accessing training images of fashion products) ([0039-0040], [0043], and [0051]) for sale on a first e-commerce fashion platform (which can be from a webpage or website) ([0189]); and access the target images of fashion products available (accessing synthesized images of fashion products) ([0039-0040] and [0043]) for sale on a second e- commerce fashion platform (which can be from a webpage or website) ([0189]).  

Regarding claim 4, Fang teaches wherein the processor (one or more processors) (Fig. 7; [0184]) is further configured to: access the source images available (accessing training images of fashion products) ([0039-0040], [0043], and [0051]) for sale on the first e-commerce fashion platform (which can be from a webpage or website) ([0189]); and generate the target images from the source images using a generative model (generating the synthesized images from the training images using a generative adversarial network) ([0041-0043]).  

Regarding claim 5, Fang teaches wherein the processor (one or more processors) (Fig. 7; [0184]) is further configured to execute the computer-readable instructions (one or more instructions stored on a computer-readable storage medium and executable by one or more processors) ([0184]) to generate the target images from the source images using Generative Adversarial Networks (GAN) (generating the synthesized images from the training images using a generative adversarial network (GAN)) ([0041-0043]).  

Regarding claim 6, Fang teaches wherein the processor (one or more processors) (Fig. 7; [0184]) is further configured to execute the computer-readable instructions (one or more instructions stored on a computer-readable storage medium and executable by one or more processors) ([0184]) to: embed feature data from the source images and the target images using encoding (embedding data such as an input category based on the training images and synthesized images using a one-hot encoding algorithm) ([0065-0068]); and 
However, Fang does not explicitly teach using an “autoencoder” or to determine the one or more domain invariant features using the feature data based on domain classification with adversarial loss.  
Odry teaches using an autoencoder ([0036] and [0049]); and to determine the one or more domain invariant features (identify domain invariant features) ([0019]) using the feature data based on domain classification with adversarial loss (based on domain classification and a loss function; such as adversarial loss) ([0007], [0020], and [0044-0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fang to include an autoencoder, with domain adaptation, and an adversarial loss since the optimization improves image quality (Odry; [0049]).

Regarding claim 7, Odry teaches wherein the processor is further configured to execute the computer-readable instructions (processor to implement the code stored in memory) ([0071-0074]) to determine the one or more domain invariant features (identify domain invariant features) ([0019]) using a trained convolutional neural network (using a deep fully convolutional dense network that is trained) ([0020]) (or a convolutional neural network) ([0042]).  

Regarding claim 8, Odry teaches wherein the processor is further configured to execute the computer-readable instructions (processor to implement the code stored in memory) ([0071-0074]) to reduce an adversarial loss (reduce adversarial loss) ([0045]) to determine the one or more domain invariant features (identify domain invariant features) ([0019]), wherein the adversarial loss is estimated in accordance with the relationship: 
    PNG
    media_image1.png
    31
    577
    media_image1.png
    Greyscale
 Yenc, 9dec are parameters of the encoder and decoder in the autoencoder (parameters of the encoder and decoder in the autoencoder) ([0036] and [0080]); Ydom are parameters of a classifier layer (classifier layer) ([0040-0045]); and Lrec and Ldom are reconstruction loss and classifier loss respectively (loss function for the classification and reconstructing) ([0007] and [0078-0079]).  

Regarding claim 11, Fang teaches a domain adaptation system for identifying similar images of fashion products (a personalized fashion generation system for generating similar images of fashion items) (Fig. 4B; [0039-0040] and [0051]), the system comprising: 
a memory having computer-readable instructions stored therein (one or more instructions stored on a computer-readable storage medium) ([0184]); and 
a processor (one or more instructions stored on a computer-readable storage medium and executable by one or more processors) ([0184]) configured to: 
access a plurality of source images of a plurality of fashion products (accessing training images of fashion products) ([0039-0040], [0043], and [0051]); 
access a plurality of target images of the plurality of fashion products (accessing synthesized images of fashion products) ([0039-0040] and [0043]); 
embed feature data from the source images and the target images using encoding (embedding data such as an input category based on the training images and synthesized images using a one-hot encoding algorithm) ([0065-0068]);
identify one or more substantially similar images from the source images and the target images based upon the one or more features (identifying similar images between the training images and the synthesized images based on appearance) ([0026], [0043], and [0051]).  
Fang teaches identifying similar images based on appearance, however, Fang does not explicitly teach detecting and using “domain invariant features” an “autoencoder” or “feature data based on domain classification with adversarial loss”.
Odry teaches from a representation, a synthetic data is generated that match anatomical structures of the original input but within the same common distribution ([0005]); wherein process the source images and the target images (processing trained images and synthetic images) (Abstract and [0008]) to determine one or more domain invariant features from the source and target images (using an adversarial network to learn domain invariant features) ([0005]) using an autoencoder ([0036] and [0049]); and to determine the one or more domain invariant features (identify domain invariant features) ([0019]) using the feature data based on domain classification with adversarial loss (based on domain classification and a loss function; such as adversarial loss) ([0007], [0020], and [0044-0045]); identify one or more substantially similar images (identify a match that is like the original input but within the same common distribution) ([0005]) from the source images and the target images (trained images and synthetic images) (Abstract and [0008]) based upon the one or more domain invariant features (based upon the domain invariant features) ([0005] and [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fang to include using domain invariant features since it allows for accurate image processing (Odry; [0029-0030]).

Regarding claim 12, Odry teaches wherein the processor is further configured to execute the computer-readable instructions (processor to implement the code stored in memory) ([0071-0074]) to optimize an adversarial loss of the domain classification (based on domain classification and a loss function; such as adversarial loss) ([0007], [0020], and [0044-0045]) using backpropogation (using back-propagation) ([0042]) to determine the one or more domain invariant features (identify domain invariant features) ([0019]).  

Regarding claim 13, Fang teaches wherein the processor (one or more processors) (Fig. 7; [0184]) is further configured to execute the computer-readable instructions (one or more instructions stored on a computer-readable storage medium and executable by one or more processors) ([0184]) to access a plurality of fashion images (images of fashion items) (Fig. 4B; [0039-0040]) of a top wear (clothing such as top wear) (Fig. 4B; [0039]), a bottom wear (clothing such as bottom wear) (Fig. 4B; [0039]), foot wear (shoes) (Fig. 4B; [0039]), bags (accessories in the fashion domain) ([0039]), or combinations thereof (or a combination of fashion items) (Fig. 4B; [0039]).  

Regarding claim 14, Fang teaches wherein the processor (one or more processors) (Fig. 7; [0184]) is further configured to: access the source images available (accessing training images of fashion products) ([0039-0040], [0043], and [0051]) for sale on the first e-commerce fashion platform (which can be from a webpage or website) ([0189]); and generate the target images from the source images using a generative model (generating the synthesized images from the training images using a generative adversarial network) ([0041-0043]).  

Regarding claim 16, Fang teaches a method for identifying similar images of fashion products across different domains (a personalized fashion generation system for generating similar images of fashion items) (Fig. 4B; [0039-0040] and [0051]), 
accessing a plurality of source images of a plurality of fashion products (accessing training images of fashion products) ([0039-0040], [0043], and [0051]); 
accessing a plurality of target images of the plurality of fashion products (accessing synthesized images of fashion products) ([0039-0040] and [0043]); and 
identifying one or more substantially similar images from the source images and the target images based upon the one or more features (identifying similar images between the training images and the synthesized images based on appearance) ([0026], [0043], and [0051]).  
Fang teaches identifying similar images based on appearance, however, Fang does not explicitly teach detecting and using “domain invariant features”.
Odry teaches from a representation, a synthetic data is generated that match anatomical structures of the original input but within the same common distribution ([0005]); wherein processing the source images and the target images (processing trained images and synthetic images) (Abstract and [0008]) to determine one or more domain invariant features from the source and target images (using an adversarial network to learn domain invariant features) ([0005]); and identifying one or more substantially similar images (identify a match that is like the original input but within the same common distribution) ([0005]) from the source images and the target images (trained images and synthetic images) (Abstract and [0008]) based upon the one or more domain invariant features (based upon the domain invariant features) ([0005] and [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fang to include using domain invariant features since it allows for accurate image processing (Odry; [0029-0030]).

Regarding claim 17, Fang teaches accessing the source images for fashion products available (accessing training images of fashion products) ([0039-0040], [0043], and [0051]) for sale on the first e-commerce fashion platform (which can be from a webpage or website) ([0189]); and generating the target images from the source images using a generative model (generating the synthesized images from the training images using a generative adversarial network) ([0041-0043]).  

Regarding claim 18, Fang teaches embedding feature data from the source images and the target images using encoding (embedding data such as an input category based on the training images and synthesized images using a one-hot encoding algorithm) ([0065-0068]) to generate representative feature data (representative feature data) ([0025] and [0046-0047]).  
However, Fang does not explicitly teach using an “autoencoder” or processing the representative feature data based on domain classification with adversarial loss to determine the one or more domain invariant features.  
Odry teaches using an autoencoder ([0036] and [0049]); and processing the representative feature data based on domain classification with adversarial loss (based on domain classification and a loss function; such as adversarial loss) ([0007], [0020], and [0044-0045]) to determine the one or more domain invariant features (identify domain invariant features) ([0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fang to include an autoencoder, with domain adaptation, and an adversarial loss since the optimization improves image quality (Odry; [0049]).

Regarding claim 19, Odry teaches determining the one or more domain invariant features (identify domain invariant features) ([0019]) using a trained convolutional neural network (using a deep fully convolutional dense network that is trained) ([0020]) (or a convolutional neural network) ([0042]).  

Claims 9, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al., US 2019/0251612 A1 (Fang), Odry et al., US 2019/0049540 A1 (Odry), and further in view of Lin et al., US 2017/0357877 A1 (Lin).
Regarding claim 9, Fang teaches comparing images using a nearest neighbors ([0105-0106]). Odry teaches matching an input image with synthetic data ([0005]). However, neither explicitly teaches to identify one or more substantially similar images from the source images and the target images using k-nearest neighbors (KNN) algorithm.  
Lin teaches event image curation (Abstract); and wherein to identify one or more substantially similar images from the source images and the target images (determining substantially similar images of an important event) ([0077]) using k-nearest neighbors (KNN) algorithm (using KNN-based method) ([0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include using KNN, since it allows for diversity of images while removing duplicate images (Lin; [0005] and [0038])

Regarding claim 10, Lin teaches identify one or more duplicate images (identify duplicate photos) ([0038] and [0077])) from the source images and the target images using the KNN algorithm (using KNN-based method) ([0058]); and eliminate the identified duplicate images from the target images (eliminate duplicate photos) ([0038] and [0077])).

Regarding claim 15, Fang teaches comparing images using a nearest neighbors ([0105-0106]). Odry teaches matching an input image with synthetic data ([0005]). However, neither explicitly teaches to identify one or more substantially similar images from the source images and the target images using k-nearest neighbors (KNN) algorithm.  
Lin teaches event image curation (Abstract); and wherein to identify one or more substantially similar images from the source images and the target images (determining substantially similar images of an important event) ([0077]) using k-nearest neighbors (KNN) algorithm (using KNN-based method) ([0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include using KNN, since it allows for diversity of images while removing duplicate images (Lin; [0005] and [0038])

Regarding claim 20, Lin teaches identifying one or more duplicate images (identify duplicate photos) ([0038] and [0077])) from the source images and the target images using the KNN algorithm (using KNN-based method) ([0058]); and eliminating the identified duplicate images from the target images (eliminate duplicate photos) ([0038] and [0077])).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov